In an action to recover no-fault medical payments under two insurance contracts, the defendant appeals from (1) a decision of the Supreme Court, Nassau County (Lally, J.), dated December 20, 2002, and (2) an order and judgment (one paper) of the same court entered January 29, 2003, which, upon granting the plaintiffs’ motion for summary judgment, is in favor of the plaintiff St. Luke’s Roosevelt Hospital, as assignee of Francisco Martinez, and against it in the principal sum of $10,265.76 and is in favor of the plaintiff Westchester Medical Center, as assignee of Juan Saravio, and against it in the principal sum of $4,864.02.
Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (see Schicchi v Green Constr. Corp., 100 AD2d 509 [1984]); and it is further,
Ordered that the order and judgment is affirmed; and it is further,
Ordered that one bill of costs is awarded to the plaintiffs.
In support of their motion for summary judgment, the plaintiffs made a prima facie showing of entitlement to judgment as a matter of law by offering sufficient evidence to demonstrate the absence of a triable issue of fact (see Insurance Law § 5106 [a]; 11 NYCRR 65.15 [g] [3]; Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; St. Luke’s Roosevelt Hosp. v Allstate Ins. Co., 303 AD2d 743, 744 [2003]). In opposition, the defendant failed to raise a triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]).
Accordingly, the Supreme Court properly granted the plaintiffs’ motion for summary judgment. Altman, J.E, Florio, Luciano and Rivera, JJ., concur.